Citation Nr: 0903619	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lateral meniscus tear and posterior cruciate ligament 
tear of the right knee with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for dysmenorrhea and uterine fibroids, status post 
myomectomy.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for musculoskeletal 
chest wall condition.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for a neck condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 2003.  This case comes to the Board of Veterans 
Appeals (Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection for a neck 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's right knee 
has not been productive of ankylosis, instability or 
subluxation, any disorder of the cartilage, tibia or fibula 
union or genu recurvatum.  He has not been shown to have 
arthritis and has flexion in excess of 30 degrees and full 
extension to 0 degrees.

2.  For the entire period on appeal, the veteran's 
dysmenorhhea and uterine fibroids, status post myomectomy, 
have been productive of symptoms which are not well 
controlled by continuous treatment.  None of the affected 
areas have been removed.

3.  The evidence of record does not support the conclusion 
that the veteran has a right ankle disability that is related 
to service or to service-connected disabilities.

4.  The evidence of record does not support the conclusion 
that the veteran has a diagnosed condition concerning a claim 
for musculoskeletal chest wall pain that is related to 
service and that is other than that for which she is already 
service-connected.

5.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of right ear hearing 
loss for service connection purposes that is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lateral meniscus tear and posterior cruciate 
ligament tear of the right knee with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a Diagnostic Codes 
(DCs) 5003, 5257, 5260, 5261 (2008).

2.  The criteria for an initial rating of 30 percent, but no 
higher, for dysmenorrhea and uterine fibroids, status post 
myomectomy, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.116 DC 7613 (2008).

3.  The criteria for service connection for a right ankle 
disability, to include as secondary to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A musculoskeletal chest wall condition was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Right ear hearing loss was not incurred in or aggravated 
by active duty service, nor may right ear sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for increased ratings arise from his 
disagreement with the initial evaluation following the grants 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and he 
was afforded formal VA examinations regarding these claims.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

With regards to the claims for service connection, the VCAA 
duty to notify was satisfied by way of a letters sent to the 
veteran in March 2004 that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private treatment records.  In 
addition, he was afforded a VA medical examination regarding 
his claim for right ear hearing loss.  His remaining claims 
for service connection did not warrant VA examinations to 
determine etiology as none have been shown in any way to be 
related to service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

RIGHT KNEE

Here, the veteran is currently rated as 10 percent disabled 
for lateral meniscus tear and posterior cruciate ligament 
tear with degenerative changes of the right knee under 
38 C.F.R. § 4.71a DC 5260.  DC 5260 applies to limitation of 
flexion.

For an increased rating based on limitation of motion and 
other symptoms affecting  the veteran's right knee, the 
evidence must show any of the following:

?	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257), 
?	limitation of flexion to 30 degrees (20 percent under DC 
5260), or
?	limitation of extension to 15 degrees (20 percent under 
DC 5261).
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lateral meniscus tear and posterior cruciate ligament 
tear of the right knee with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for dysmenorrhea and uterine fibroids, status post 
myomectomy.

3.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for musculoskeletal 
chest wall condition.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for a neck condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 2003.  This case comes to the Board of Veterans 
Appeals (Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection for a neck 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's right knee 
has not been productive of ankylosis, instability or 
subluxation, any disorder of the cartilage, tibia or fibula 
union or genu recurvatum.  He has not been shown to have 
arthritis and has flexion in excess of 30 degrees and full 
extension to 0 degrees.

2.  For the entire period on appeal, the veteran's 
dysmenorhhea and uterine fibroids, status post myomectomy, 
have been productive of symptoms which are not well 
controlled by continuous treatment.  None of the affected 
areas have been removed.

3.  The evidence of record does not support the conclusion 
that the veteran has a right ankle disability that is related 
to service or to service-connected disabilities.

4.  The evidence of record does not support the conclusion 
that the veteran has a diagnosed condition concerning a claim 
for musculoskeletal chest wall pain that is related to 
service and that is other than that for which she is already 
service-connected.

5.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of right ear hearing 
loss for service connection purposes that is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lateral meniscus tear and posterior cruciate 
ligament tear of the right knee with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a Diagnostic Codes 
(DCs) 5003, 5257, 5260, 5261 (2008).

2.  The criteria for an initial rating of 30 percent, but no 
higher, for dysmenorrhea and uterine fibroids, status post 
myomectomy, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.116 DC 7613 (2008).

3.  The criteria for service connection for a right ankle 
disability, to include as secondary to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A musculoskeletal chest wall condition was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Right ear hearing loss was not incurred in or aggravated 
by active duty service, nor may right ear sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for increased ratings arise from his 
disagreement with the initial evaluation following the grants 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and he 
was afforded formal VA examinations regarding these claims.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

With regards to the claims for service connection, the VCAA 
duty to notify was satisfied by way of a letters sent to the 
veteran in March 2004 that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA and private treatment records.  In 
addition, he was afforded a VA medical examination regarding 
his claim for right ear hearing loss.  His remaining claims 
for service connection did not warrant VA examinations to 
determine etiology as none have been shown in any way to be 
related to service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

RIGHT KNEE

Here, the veteran is currently rated as 10 percent disabled 
for lateral meniscus tear and posterior cruciate ligament 
tear with degenerative changes of the right knee under 
38 C.F.R. § 4.71a DC 5260.  DC 5260 applies to limitation of 
flexion.

For an increased rating based on limitation of motion and 
other symptoms affecting  the veteran's right knee, the 
evidence must show any of the following:

?	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257), 
?	limitation of flexion to 30 degrees (20 percent under DC 
5260), or
?	limitation of extension to 15 degrees (20 percent under 
DC 5261).

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

As the veteran has no signs of ankylosis or problems relating 
to the tibia or fibula and no signs of genu recurvatum (which 
incidentally could not yield a higher rating in any case), 
the DCs relating to those disabilities are not discussed in 
this decision.  See 38 C.F.R. § 4.71a DCs 5256, 5262, 5263.

It is also noted that 38 C.F.R. § 4.71a DC 5003 applies to 
degenerative arthritis of any joints and rating under that DC 
is to be based on limitation of motion of the joint involved, 
as described above.  DC 5003 also prescribes that "when 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint."  As, the veteran is currently 
rated as 10 percent disabled, this provision is not for 
application as it would not increase the veteran's current 
disability rating for her right knee disability on appeal.  

In addition to the above-mentioned means of obtaining an 
increased rating for the right knee disability, an additional 
separate rating is also for consideration.  VA General 
Counsel, in a precedential opinion (VAOPGCPREC 23-97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  In addition, the 
General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

During the period on appeal, the veteran's knee was examined 
at two VA examinations and VA and private treatment records 
indicate ongoing treatment.

The first VA examination was conducted in May 2004.  At that 
time, the veteran was noted to have extension to 0 degrees 
and flexion to 130 degrees.  Imaging done in coordination 
with the physical examination revealed that the veteran's 
knee was likely to be normal but the interpreting physician 
did not make a definitive determination regarding any 
degenerative changes.

The second VA examination was conducted in August 2007.  At 
that time, the veteran was noted to have no symptoms of 
arthritis, instability, dislocation, or subluxation.  Flexion 
was measured from 0 to 100 degrees and there was no 
additional limitation of motion noted on repetitive use.  X-
rays taken in coordination with the physical examination 
revealed that the veteran's knee was normal and no 
degenerative changes were noted.  The veteran's diagnosis was 
" r knee pfs" which indicates patellar femoral syndrome

For the entire period on appeal, the veteran's VA and private 
medical treatment records showed no signs of instability and 
contained no further specific measurements of range of motion 
of the right knee.  Specifically, VA treatment records 
indicated that the veteran had full range of motion of the 
knees in May 2005.  Private treatment records indicated an 
August 2005 examination which revealed a negative anterior 
drawer and Lachman's tests and no varus or valgus 
instability.  Imagining done indicated lateral tilt and the 
veteran was diagnosed as having patellofemoral syndrome.  VA 
treatment records from July 2006 noted complaints of pain and 
signs of crepitus and arthritis of the right knee.  He was 
more thoroughly evaluated in September 2006.  The resulting 
VA treatment record indicated both knees were stable and gave 
analysis of an MRI undertaken in 2005 indicating a previously 
healed PCL injury as well as fraying of the free edge of the 
lateral meniscus and no significant meniscus tears or 
cartilage defects.  X-rays taken at that September 2006 
treatment session indicated very mild medial-sided joint line 
sclerosis but no joint space narrowing or osteophyte 
formation.  She was again diagnosed as having patelofemoral 
pain syndrome.  

As the veteran's right knee at no time displayed evidence of 
arthritis, instability, subluxation, or the requisite 
limitations of flexion or extension during the period on 
appeal, the evidence does not indicate that the veteran's 
symptoms of right knee disability more nearly approximate a 
rating in excess of 10 percent or an additional rating based 
on the dual symptoms of limitation of motion and instability.  
As such, an increased rating is not warranted for any of the 
period on appeal.

DYSMENORRHEA

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.116 DC 7613.  That DC refers to a General 
Rating Formula and the next higher rating under that formula 
is 30 percent which is the highest rating under that formula.  
The 30 percent rating is warranted for symptoms that are not 
controlled by continuous treatment.

The veteran underwent two VA examinations during the period 
on appeal and VA treatment records for that same period have 
also been submitted.

The first VA examination was conducted in May 2004.  At that 
time, the veteran stated that when she was on birth control 
and that she had menorrhea but no pain.

In August 2004, the veteran indicated that she had been off 
birth control for several months and that she wanted to 
restart the medication because her symptoms had returned 
while she was not taking the medication.

In May 2005, the VA treatment records indicate that the 
veteran stated that her symptoms were controlled with 
medication.

The second VA examination was conducted in August 2007.  At 
that time, the veteran was noted to be on birth control 
medication and she stated that her symptoms were partially 
controlled by the continuous treatment she was receiving.

During the period on appeal, the veteran twice indicated that 
her symptoms are not entirely controlled by the treatment, in 
this case birth control medication, and once indicated that 
they were controlled by the medication.  As the indications 
of her symptoms not being controlled by the medication are 
greater in number, span the entire period on appeal, and were 
made at VA examinations undertaken to determine the severity 
of her disabilities and not in passing in random treatment 
session, they are considered to be more probative answers to 
describe the veteran's entire disability picture as due to 
her vaginal disability.  Therefore, a rating of 30 percent is 
warranted as it is determined that the veteran's symptoms are 
not controlled by the continuous treatment.

The 30 percent rating is the highest for that DC and the 
highest under the general rating formula for disease, injury, 
or adhesions of the female reproductive organs.  A rating in 
excess of 30 percent requires rating under another DC.  
Specifically, symptoms must include one of the following:  
the removal or prolapse of the uterus or ovary(ies) (see DCs 
7617, 7618, 7619, 7621), surgical complications of pregnancy 
(see DC 7623), or fistula (see DC 7624 for rectovaginal or DC 
7625 for urethrovaginal).  However, here, the veteran has 
none of the above-cited symptoms or diagnoses as related to 
her service-connected vaginal disability.  As the veteran has 
not shown to have any of those symptoms, a rating in excess 
of 30 percent is not warranted.

CONCLUSION

With regard to the claims for an increased ratings, the Board 
has considered the veteran's statements regarding her 
service-connected disabilities on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that her 
service-connected disabilities on appeal have necessitated 
frequent periods of hospitalization.  While these 
disabilities may well have interfered with her employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Claims for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss and arthritis, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



RIGHT ANKLE

In addition to the above-cited regulations regarding direct 
service connection, the regulations provide that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  As there was an amendment to 
§ 3.310 and the veteran filed his claim prior to October 10, 
2006, the effective date of the change, the newer and less 
liberal version is not applicable to the appeal.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006); VAOPGCPREC 7-2003.  
Regardless, it is noted that the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The stated intent of 
the change was to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).

A May 2004 VA treatment record indicated that the veteran 
complained of right ankle pain but x-rays at that time were 
indicated to be normal.  No diagnosis of any disability was 
made at that time.  The remaining treatment records are 
silent regarding complaints or treatment of right ankle pain 
and no diagnoses regarding the right ankle are included in 
the medical records.

Without a diagnosed disability, the claim for service 
connection must be denied.  See 38 U.S.C.A. §§ 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).



MUSCULOSKELETAL CHEST WALL CONDITION

The veteran is currently service-connected for pulmonic valve 
insufficiency which she originally claimed as a heart 
condition.  

In May 2004, the veteran reported having chest pain at a VA 
examination.  The impression given was a heart murmur and 
occasional chest pain which suggested a mitral valve 
collapse.  In December 2004, the veteran underwent an 
echocardiogram.  The resulting findings indicated "the 
aortic valve is not well seen, but is probably trileaflet 
with minimal sclerosis and adequate opening.  The pulmonic 
valve is structurally and functionally normal.  The tricuspid 
valve is structurally normal with tivial tricuspid 
regurgitation.  The mitral valve leaflets are minimally 
thickened.  The anterior is somewhat elongated, but no 
prolapse was identified and there is only trace mitral 
regurgitation."  All other findings reported were normal.  
In the private medical records and specifically in a VA 
treatment record, the veteran was noted to report chest pain 
but at regular VA treatment sessions during the period on 
appeal, his cardio health was reported as "RRR" for regular 
rate and rhythm.

As there is no diagnosis other than that for which she is 
already service-connected, service connection cannot be 
further established for musculoskeletal chest wall pain.  
Specifically, pain alone is not considered to be a diagnosis 
and without a diagnosed disability, any claim for service 
connection must be denied.  See 38 U.S.C.A. §§ 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

RIGHT EAR HEARING LOSS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss and arthritis, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that his hearing was negatively impacted 
from noise exposure in service.  To establish service 
connection for hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

Here, the veteran is noted to be service-connected for left 
ear hearing loss as the audiological measurements for the 
left ear meet the above criteria for a hearing loss 
disability and that hearing loss has been related to noise 
exposure incurred in service.

The veteran's hearing loss was evaluated at a May 2004 VA 
examination which indicated a diagnosis of "questionable 
hearing loss."  A full audiogram was conducted in September 
2007.  At that time, the veteran's right ear audiological 
evaluation measured pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

As the veteran's right ear hearing loss has not shown to have 
the auditory threshold in any frequency of 40 decibels or 
greater, to have the auditory thresholds for at least three 
of the frequencies at 26 decibels or greater, or to have 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent, the criteria for a hearing loss disability 
have not been met.

As seen above, without a diagnosed disability, the claim for 
service connection must be denied.  See 38 U.S.C.A. §§ 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for lateral 
meniscus tear and posterior cruciate ligament tear of the 
right knee with degenerative changes is denied.

An initial rating of 30 percent, but no higher, for 
dysmenorrhea and uterine fibroids, status post myomectomy, is 
granted.

Service connection for a right ankle disability, to include 
as secondary to service-connected disabilities, is denied.

Service connection for musculoskeletal chest wall condition 
is denied.

Service connection for right ear hearing loss is denied.


REMAND

The veteran's VA and private treatment records show repeated 
complaints of neck pain and some indications of muscle spasm 
in the neck.  In May 2004, the veteran reported having a 
history of back pain at a VA examination.  X-rays taken at 
that time were normal, including an x-ray of the cervical 
spine.  No diagnosis regarding the cervical spine or other 
type of neck condition was given.  Since that time, images 
have shown abnormal changes to the cervical spine.  
Specifically, an October 2007 MRI showed degenerative changes 
in the cervical spine but no relation to service was made nor 
was any statement as to the etiology of the veteran's neck 
condition contained in the treatment note.

The veteran's service medical records indicate she injured 
her back in an car crash.  In addition, she has been 
complaining of neck pain since very soon after separation and 
has been diagnosed with a degenerative condition affecting 
the cervical spine.  As such, remand is necessary for a VA 
examiner to opine as to the etiology of her current neck 
condition and determine if it is due to service or had onset 
in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology her neck condition.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a. Does the veteran have a current neck 
condition?   If so, please list all 
diagnoses relating to the neck and 
cervical spine.

	b.  Are any of the diagnosed conditions 
above at least as likely as not related to 
service or had onset within a year of 
separation from service?

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


